--------------------------------------------------------------------------------

Exhibit 10.4
 
AMENDMENT NO. 1 TO AMENDED AND RESTATED
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN AGREEMENT


THIS AMENDMENT NO. 1 TO AMENDED AND RESTATED SUPPLEMENTAL EXECUTIVE RETIREMENT
PLAN AGREEMENT (“Amendment”) is made as of the 21st day of November, 2011, by
and between JAMES R. BARTHOLOMEW (“Executive”) and EMBASSY BANK FOR THE LEHIGH
VALLEY, a Pennsylvania banking institution having its principal office in
Bethlehem, Pennsylvania (the “Bank”).


WITNESSETH


WHEREAS, the Bank and the Executive entered into an Amended and Restated
Supplemental Executive Retirement Plan Agreement dated November 19, 2010 (the
“SERP”), and


WHEREAS, the Bank and the Executive desire to amend the SERP to: (i) increase
the amount of the benefit thereunder; and (ii) provide for gross-up payments for
any excise tax on payments to be made by the Bank thereunder consistent with the
gross-up language contained in Executive’s Employment Agreement with the Bank.


NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto, intending to be
legally bound hereby, agree as follows:


1.           Paragraph 1(b) of the SERP is hereby amended to provide that the
Normal Retirement Supplemental Pension (as defined in the SERP) shall be equal
to $95,000.


2.           The SERP is hereby amended to provide that, should the total of all
amounts or benefits payable under the SERP, together with any other payments
which Executive has a right to receive from the Bank, any affiliates or
subsidiaries of the Bank, or any successors of any of the foregoing, result in
the imposition of an excise tax under Section 4999 of the Internal Revenue Code
(or any successor thereto), Executive shall be entitled to an additional “excise
tax” adjustment payment in an amount such that, after the payment of all federal
and state income and excise taxes, Executive will be in the same after-tax
position as if no excise tax had been imposed.  Any payment or benefit which is
required to be included under Sections 280G or 4999 of the Internal Revenue Code
(or any successor provisions thereto) for purposes of determining whether an
excise tax is payable shall be deemed a payment “made to Executive” or a payment
“which Executive has a right to receive” for purposes of this provision.  The
Bank (or its successor) shall be responsible for the costs of calculation of the
deductibility of payments and benefits and the excise tax by the Bank’s
independent certified accountant and tax counsel and shall notify Executive of
the amount of excise tax prior to the time such excise tax is due.  If at any
time it is determined that the additional “excise tax” adjustment payment
previously made to Executive was insufficient to cover the effect of the excise
tax, the gross-up payment pursuant to this provision shall be increased to make
Executive whole, including an amount to cover the payment of any penalties
resulting from any incorrect or late payment of the excise tax resulting from
the prior calculation. All amounts required to be paid pursuant to this
paragraph shall be paid at the time any withholding may be required (or, if
earlier, the time Executive shall be required to pay such amounts) under
applicable law, and any additional amounts to which Executive may be entitled
shall be paid or reimbursed no later than fifteen (15) days following
confirmation of such amount by the Bank’s independent certified accountant
provided, however, that any payments to be made under this paragraph shall in
all events be made no later than the end of Executive’s taxable year next
following the taxable year in which the Executive remits such excise tax
payments.  The parties recognize that the actual implementation of the
provisions of this paragraph are complex and agree to deal with each other in
good faith to resolve any questions or disagreements arising hereunder.

 
 

--------------------------------------------------------------------------------

 

3.           Capitalized terms used herein, but not defined herein, shall have
the meanings assigned to such terms in the SERP.


4.           In all other respects, the SERP, as amended above, is hereby
ratified and confirmed by the Bank and the Executive.  All other provision of
the SERP shall remain in full force and effect as amended hereby.


IN WITNESS WHEREOF, the parties, each intending to be legally bound, have
executed this Amendment as of the date, month and year first above written.


ATTEST:
 
EMBASSY BANK FOR THE LEHIGH VALLEY
           
/s/ Judith A. Hunsicker
 
By:
/s/ David M. Lobach, Jr., Chairman, President & CEO
           
WITNESS:
 
EXECUTIVE
           
/s/ Judith A. Hunsicker
   
/s/    James R. Bartholomew
 





--------------------------------------------------------------------------------